Judgment, Supreme Court, New York County (Leland DeGrasse, J.), entered June 9, 1994, which, inter alia, granted petitioners’ application for a permanent stay of arbitration, unanimously affirmed, with costs.
There is no arbitration clause in the Stock Purchase Agreement under which arbitration is sought. The mere reference to a separate indemnity agreement, executed by petitioners only, may not be relied upon by respondents to compel arbitration under the Stock Purchase Agreement. Arbitration will only be compelled where the parties have expressly agreed to arbitrate in clear and unequivocal language and will not be directed where arbitration is sought by implication (Matter of Waldron [Goddess], 61 NY2d 181, 183-184). Concur—Ellerin, J. P., Ross, Williams and Tom, JJ.